Citation Nr: 0937012	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease, to include on a secondary basis.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include on a 
secondary basis.


WITNESSES AT HEARING ON APPEAL

Veteran and Observer



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claims for service 
connection for the disabilities at issue.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in December 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In January 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran was exposed to Agent Orange during active 
service.

2.  The preponderance of the evidence indicates that the 
Veteran's diabetes mellitus was not present in service or for 
many years thereafter, nor is there credible evidence linking 
it to any incident of service.

3.  The preponderance of the evidence indicates that coronary 
artery disease was not present in service or for many years 
thereafter, nor is there credible evidence linking it to any 
incident of service or service connected disability.

4.  The preponderance of the evidence indicates that 
hypertension was not present in service or for many years 
thereafter, nor is there credible evidence linking it to any 
incident of service or service connected disability. 
 
5.  The preponderance of the evidence indicates that 
peripheral neuropathy was not present in service or for many 
years, nor is there credible evidence linking it to any 
incident of service or service connected disability. 
 

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Coronary artery disease was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

3.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, as 
well as a January 2008 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in August 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment and personnel records, 
information from the service department, and post service 
treatment records. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence 
including photographs and maps as well as written argument 
and oral testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and diabetes mellitus, 
cardiovascular renal disease or organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus or acute or subacute peripheral neuropathy to a 
degree of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).

In addition, the Department of Defense acknowledges the use 
of herbicides for specific units that served in areas along 
the Demilitarized Zone (DMZ) in Korea between April 1968 and 
July 1969.
The fact that a veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record discloses that the Veteran served in Korea from 
July 1967 to July 1968, and that he was a Missile Crewman and 
then a Survey Recorder with the 3rd Battalion of the 81st 
Artillery division.  

The Veteran asserted during his hearing testimony that he was 
stationed near the DMZ and that he surveyed areas near the 
DMZ where Agent Orange had been sprayed.  The Veteran 
additionally indicated in a statement dated February 2005 
that he had high blood pressure for a long time and diabetes 
mellitus since his discharge from service.  The Veteran 
additionally contends that his peripheral neuropathy, 
hypertension, and coronary artery disease are secondary to 
his diabetes mellitus.  The Board notes that the Veteran 
submitted pictures of himself which he indicated were taken 
during his service in Korea.  The Veteran additionally 
contends that these pictures reveal defoliated areas in the 
background which he assumes were treated with Agent Orange.  
In support of his claim, he submitted a map on which he had 
highlighted the areas which he believed he had surveyed, to 
include areas around the DMZ.

The Veteran's service treatment records are silent for 
treatment of any of the Veteran's claimed disabilities.  The 
Veteran's separation examination conducted in June 1968 
indicates that the Veteran had none of the conditions 
claimed.  In this regard, his laboratory tests were negative 
for sugar or albumin, and his cardiovascular system, 
neurological system, endocrine system, extremities, and blood 
pressure were all normal.

A letter dated November 2004 from Dr. S indicates that the 
Veteran had a myocardial infarction during June 2001 and was 
diagnosed with diabetes mellitus at that time.  Dr. S 
additionally indicates that the Veteran had been his patient 
since 1995.  A second letter from the same physician dated 
February 2005 indicates that the Veteran had an elevated 
blood sugar as well as elevated blood pressure during 1995.  
Dr. S indicated that it was most likely the Veteran had these 
conditions for a good period of time prior to seeking medical 
care.

The Veteran's service personnel records indicate that he was 
not assigned to a 
unit which the Department of Defense has acknowledged that 
served in areas along the Demilitarized Zone (DMZ) in Korea 
between April 1968 and July 1969.  A request to the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
yielded a response that the Veteran was stationed at Camp 
William H. Colbern, approximately 18 miles southeast of 
Seoul, Korea.  The unit history indicated that they engaged 
in training, inspections and field training exercises, with 
no specific indication of any unit members going to the DMZ.  

To summarize, the preponderance of the evidence is against a 
finding that the Veteran was exposed to Agent Orange during 
service.  Further, the claimed conditions were only shown by 
objective medical evidence many years after his discharge 
from service, thus presumptive service connection is not 
warranted.  Although the Veteran indicates that he believes 
that the areas where he surveyed in Korea were treated with 
Agent Orange due to the condition of the surrounding 
vegetation, there is no corroborating evidence from the 
service department indicating that the Veteran was exposed to 
herbicides during active service.  Concerning the Veteran's 
contentions that he had diabetes mellitus since service, 
there is no objective evidence of the Veteran being diagnosed 
prior to 2001 and no evidence of symptomatology consistent 
with diabetes mellitus prior to 1995, more than twenty-five 
years after service.  His contentions on this point are 
therefore inconsistent with the other evidence of record and 
are therefore not credible.  Additionally, the Board notes 
that there is no medical opinion relating any of the 
Veteran's claimed disabilities to active service.  

Thus, the Veteran's claim for diabetes mellitus must be 
denied.  Finally, as service connection for diabetes mellitus 
has been denied and the Veteran is not service connected for 
any disability, there is no basis to establish secondary 
service connection for his coronary artery disease, 
hypertension, or peripheral neuropathy.  See 38 C.F.R. 
§ 3.310 (2009).

The Board acknowledges the Veteran's contentions that the 
claimed disabilities are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of his claimed medical conditions, as 
such matters require medical expertise.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As a final matter, the Board notes that the Veteran has not 
been afforded a VA examination for an opinion concerning the 
etiology of his claimed disabilities.  However, the Veteran's 
claim is not supported by credible evidence of an in-service 
injury or event, in that the service department has not been 
able to corroborate the Veteran's contention that he was 
exposed to Agent Orange, and there is no competent or 
credible evidence showing the conditions in service.  "[A] 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  Thus, the Board finds that a medical 
examination and/or opinion is not required in this case.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   





ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange, is denied.

Entitlement to service connection for coronary artery 
disease, to include on a secondary basis, is denied.

Entitlement to service connection for hypertension, to 
include on a secondary basis, is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include on a secondary basis, is 
denied.





____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


